Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 1 of 62 PageID #: 183




                  EXHIBIT G
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 2 of 62 PageID #: 184




 United States District Court
 Eastern District of New York                                      I : l 9-cv-00768-BMC

 Lashawn Sharpe, individually and on behalf
 of all others similarly situated
                                    Plaintiff
                                                                    Expert Report of
                      - against -                              Dr. Daphna Havkin-Frenkel

  A & W Concentrate Company and Keurig
  Dr Pepper Inc.
                                    Defendant



  I.    INTRODUCTION AND PURPOSE


            1.    I have been engaged as an expert by Plaintiffs counsel in this case.

            2.    I provide this report in connection with the case filed by Plaintiff against Defendants

  A& W Concentrate Company and Keurig Doctor Pepper ("Defendants").

            3.    I have been advised by counsel for Plaintiffs that individuals purchased Defendants '

  A&W Root Beer and A&W Cream Soda beverages ("Products") believing the vanilla flavoring

  came from real vanilla and was aged vanilla.

            4.    I have been further advised that Plaintiffs allege these claims are fa lse, misleading,

  and/or deceptive to a reasonable consumer because the vanilla flavoring of the products is, in part,

  not from real vani lla.

            5.    Counsel for Plaintiffs asked me to provide an expert opinion on: (1) the source of the

  vanilla flavor of the Products, (2) the presence of flavor compounds obtained from real vanilla

  beans in the Products and (3) whether the claim "Made With Aged Vanilla" ("Challenged Claim")

  is truthful or not: 1



  1
       See complaint (ECF No. 1) (hereafter "the Complaint"), paragraph 14.
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 3 of 62 PageID #: 185




             6.     It is my opinion that the source of the vanilla flavor in the Products is not from

  vanilla.

             7.     lt is my opinion that the presence of vanilla obtained from vanilla beans in the

  Products is not present and if it is present, it is at miniscule levels.

             8.     It is my opinion the claim "Made With Aged Vanilla" is w1true.

             9.     My opinions are based on my experience and training as well as the case-specific

  materials I have reviewed, summarized in Exhibit 3 and cited throughout this Report.

             I 0.   Plaintiffs Counsel are compensating me for my time at my standard hourly rate of

  $250.00, plus direct costs.

             11 .   My compensation is not dependent on the opinions I express or on the outcome of

  the case.


  11. QUALIFICATIONS2


             12.    1 am the General Manager ofBakto Flavors L:LC.

             13.    Bak.to Flavors is a company specializing in the production and marketing of vanilla

  products and other natural flavors and extracts, to consumers and businesses.

             14.    I an1 also a visiting research scientist in the Department of Plant Biology, Rutgers,

  the State University of New Jersey ("Rutgers").

             15.    The research program at Rutgers focuses on analyzing the biosynthetic pathway of

  vanillin in vanilla beans and microorganisms, in addition to examination of the curing process,

  post-harvest handling and green house cultivation of vanilla beans.

             16.    I have authored numerous articles on vanilla in peer reviewed scientific journals and


  2 See Exh ibit 1 for my curriculum vitae, published works, and speeches and Exhibit 2 for my
  testimony experience.


                                                       2
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 4 of 62 PageID #: 186




  the trade press (i.e. , Perfumer & Flavorist).

          17.   l am the editor, with F.C. Belanger, of the Handbook of Vanilla Science and

  Technology (20 17) and Bioteclmology in Flavor Production (2016), published by Wiley-

  Blackwell and Blackwell Publishing, respectively.

          18.   While my forma l academic training is in the sciences, I have experience in the flavor

  industry in various capacities, as a flavor chemist.

          19.   This industry experience in addition to my academic training have provided me the

  knowledge of what particular compounds are used in the flavor industry to create or simulate

  flavors typically associated with various food and beverage products.

          20.   Plaintiffs Counsel stated they had fi led the present action and requested my opinion

  with respect to the truthfulness of the C laims.

          21.   I am aware that Plaintiffs Counsel commissioned a GC-MS analysis of the Products

  by A lliance Technology Group ("Alliance Tech" ), in Monmouth Junction, New Jersey.

          22.   On August 27, 20 19, Al liance Tech provided Plaintiffs Counsel and me their report,

  "Analysis of A&W Root Beer and C ream Soda for Vanilla Flavors by GCMS / R20 190 173"

  ("Alliance Tech Report").


  III. Application of Gas Chromatography-Mass Spectrometry ("GC-MS") to Samples


          23.   GC-MS is an analytical method that combines the featu res of gas-chromatography

  and mass spectrometry to identify different substances within a test sample.

          24.   The gas chromatograph separates components in a mixture into individual molecules,

  using a capi llary column w ith certain length, thickness and defined properties of a stationary phase.

          25.   The mixture components are injected into and travel throug h the co lumn being eluted

  at different times ("retention time"), shown on the x-axis.


                                                     3
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 5 of 62 PageID #: 187




         26.      The y-axis measures the amount or "intensity" of the specific compounds in the

  sample.

         27.      The elution of the compounds is plotted against their peaks in a chromatogram, a

  graph used to display scientific results obtained through gas chromatography.

         28.      As the molecules are eluted, they are captured by the mass spectrometer.

         29.      The molecules are broken down into ionized fragments and their mass-to-charge

  ("M/Z") ratio is calculated.

         30.      The M/Z ratio is similar to a fingerprint of the molecules, which is compared against

  the M/Z ratios for all other known compounds to obtain a match.

         3 1.     Each compound is identified by a peak, and the relative area covered by a peak is

  proportional to its amount in the sample.

         32.      The Alliance Tech Report presents chromatograms for the Root Beer and Cream

  Soda Products.

            33.   The compounds detected are identified in the ''Name" column, with their relative

  proportions shown in the "Area%" column.

  IV.GC-MS FAILS TO REVEAL MARKERS FOR NATURAL VANILLA


            34.   The four (4) major chemicals found in vanilla beans which are common markers for

  real vanilla are identified in the table below, in the proportions indicated.

                              Chemicals           Percent Present in Vanilla Beans
                                 vanillin                    1.3-1.7 %
                        p-hydroxybenzaldehde                    0.1 %
                              vanillic acid                    0.05%
                        p-bydroxybenzoic acid                  0.03%

            35.   While vanillin is the chemical most associated with natural vanilla, most of this


                                                     4
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 6 of 62 PageID #: 188




 compound used in food and beverage products is not obtained from vanilla beans.

         36.    Artificial processes transform natural source material such as clove oil and fem lic

 acid into most vanil lin used today.

         37.    Based on my experience in the flavor industry, J am aware that vanillin from non-

 vanilla bean natural sources is frequently used to simu late the taste and flavor of vanillin which is

  obtained from vanilla beans.

         38.    Due to the similar chemical profiles of vani llin from vanilla beans compared to

  vanillin derived from non-vanilla bean, natural sources, the presence or absence of the three (3)

  other chemica ls is relevant to my conclusions.


  V. SUMMARY OF CONCLUSIONS


     A. None of the Four Vanilla Markers are Detected in the Root Beer Products

         39.    The Peak Report TIC and chromatogram for the Root Beer Products fai ls to indicate

  the presence of any of the four (4) chemicals which are common markers for vani lla. See Alliance

  Tech Report, pp. 4-5.

         40.    To the extent the Root Beer Products may taste similar to the flavor imparted by

  vanilla beans, this is likely due to the presence and relative amount of ethyl vanillin, covering an

  area of 0.7 1%. See Alliance Tech Report, p. 5, Row 15, Column 4.


      B. The Cream Soda Products Reveal Yan illin, Though the Absence of Three Other Markers

         Raises Questions as to the Vanillin Source Material


         4 1.   In contrast to the Root Beer, the Peak Report TIC and chromatogram for the Cream

  Soda Products reveal the presence of vanillin. See A lliance Tech Report, p. 6.

         42.    However, the data show no detection of the other three markers for real vani lla - p-


                                                    5
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 7 of 62 PageID #: 189




  hydroxybenzaldehyde, p-hydroxybenzoic acid and vanillic acid.

              43.   I next sought to consider whether the vanillin detected is likely to be from natural

  van illa.

              44.   The proportion of ethyl vanillin in the Cream Soda Products is more than ten ( l 0)

  times the vanillin content, based on the relative area covered by their respective peaks - 4.61 % to

  0.29%. See Alliance Tech Report, p. 6, Rows 7-8, Column 4.

              45.   In light of the relative amounts ofvanillin and ethyl vanillin, I reviewed the Krueger

  Report and Exhibits. See Document 2, Report of Dana Krueger, August 1, 20 19; Document 3,

  Exhibit 1 to Report of Dana Krueger, Givaudan, Product Infonnation Material Disclosure, May

  20, 2019; and Document 4, Exhibit 2 to Report of Dana Krueger, Firmenich Flavours, Product

  Description PD PD C28 104-1.1EN, 2-Fold Vanilla Extract and Ingredient Breakdown, April 30,

  2009.

              46.   The Krueger Report is pa1tially based on the vani lla flavor ingredient provided to

  Mr. Krueger for analysis.

              47.   Though I have not been provided the vanilla flavor ingredient for analysis, Mr.

  Krueger indicated this was the " Vanilla Flavor WONF" identified in the Product Info1mation

  Material Disclosure. See Krueger Report, p. 4 and Exhibit I to Krueger Report.

              48.   Mr. Kruger noted that the vanilla flavor ingredient " has been fortified with added

  vanillin." See Krueger Report, p. 5.

              49.   When vani llin is added to "spike" or fortify a vanilla flavor, the vanillin used is not

  obtained from vanilla beans, but from non-vanilla bean source material identified above.

              50.   This may explain why the Peak Report for the Cream Soda Products reveals the

  presence of vanillin yet fails to detect any amount of p-hydroxybenzaldehyde, p-hydroxybenzoic




                                                        6
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 8 of 62 PageID #: 190




 acid or vanillic acid.


     C.   The " Aged Vani lla" Claim Conflicts with the Analysis and the Kramer Repo1t


          5 1.    The only reference to the " Aged Vanilla" Claim, other than in the Compla int, is in

 the Report of Steven Kramer, August I, 20 I 9 ("Kramer Report"), which states:

                 A&W Root Beer and A&W Cream Soda contain aged vanilla, which is
                 another way of saying natural vanilla, which is used as a fla voring in the
                 fonn of vanilla extract. The vanilla flavor of vanilla beans is optimized by
                 aging the green beans directly after they are picked.

                 Kramer Report, p. 2.


          52.     However, tl1is " aging" of green vanilla beans (over 3 to 6 months) refers to the

  standard " curing" process, a series of steps during w hich complex chemical reactions occur w ithin

  the pods to release the ir flavor.

          53.     The first step, " killing," entails the submersion of the beans in sca lding water to stop

  their vegetative growth and stimulate enzymatic reactions responsible for the vanilla aroma.

          54.     In the intermediate steps, the vanilla beans spend nights in "sweat boxes" and days

  spread in the sun.

          55.     The final conditioning step consists of storage of the vanilla beans in c losed boxes to

  develop their flavor.

          56.     What is known as "aged vanilla" or "aging" of vanilla, as known in the trade, refers

  not to the standard curing steps, but to the process whereby after the vanilla flavor has been

  extracted from vanilla beans to form the liquid known as vanilla extract, it is aged for a fi nite

  period of time - often no less than three (3) months - in wooden barrels or casks.

          57.     During this aging period, the a lcohol interacts w ith the wooden particulates,

  enhancing the flavor of the vanilla.


                                                       7
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 9 of 62 PageID #: 191




           58.    The aging process smooths out the complex vanilla flavors and increases the intensity

 of the flavors, resulting in a more expensive, higher quality and more valuable product.

           59.    It is my opinion that the Alliance Tech Report does not indicate the presence of

 vanilla, such that they cannot contain "Aged Vanilla."

           60.    Even if the Products contained markers for natural vanil la, they would still not

 contain "Aged Vanilla."

           6 1.   This is becau se (i) the definition for this term supplied by the Kramer Report does

  not distinguish " Aged Vanilla" from standard vanilla made through the typical processes and (ii)

 " Aged Vanilla" often has a specific meaning and connotation relating to the vanilla extract's

 storage in barrels or casks.


 VI. RESERVATION OF RIGHTS


           62.    I understand that di scovery in this case is ongoing.

           63.    I may amend or supplement my opinions to take into account facts developed in the

 discovery process.

  Dated:     September   ..1J- ,20 19
                                                                      Respectfully submitted,




                                                                                           el, Ph.D.




                                                      8
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 10 of 62 PageID #: 192




                Exhibit 1
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 11 of 62 PageID #: 193




    Analysis of A&W Root Beer and
    Cream Soda for Vanilla Flavors
    by GCMS / R20190173

    Prepared for:
    Spencer & Associates, P.C.
    Great Neck, NY

    August 27, 2019




                                                          www.alliancetechgroup.com
                                                          info@alliancetechgroup.com
                                                                    732.355.1234 (ph)
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 12 of 62 PageID #: 194
                                                                              www.alliancetechgroup.com
                                                                                 9 Deer Park Drive ~ Suite B
                                                                                  Monmouth Jct., NJ 08852
                                                                              info@alliancetechgroup.com



    Client & Sample Information

             Client: Sheehan & Associates, P.C.
                     505 Northern Blvd. Suite 311
                     Great Neck, NY 11021

         Requestor: Spencer Sheehan

             Study: Analysis of A&W Root Beer and Cream Soda for Vanilla Flavors by GCMS

            LIMS #: 20190173

    Two (2) soda samples were purchased from Giant Food Stores on August 11, 2019 and analysed
    by Gas Chromatography-Mass Spectrometry (GC-MS) to assay for vanilla flavors (Vanillin and
    Ethyl Vanillin). The samples were designated as follows in the laboratory information
    management system (LIMS, Table I) and stored at room temperature in their original containers
    until being prepared for analysis.

                                         Table I: Sample Designations
        LIMS #             Client ID




                    A&W Root Beer 7.5 FL OZ
     20190173-01
                             Can




                    A&W Cream Soda 2 Liter
     20190173-02
                           Bottle




    CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
    THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
    FOR PRODUCT RELEASE

                                                                                                        PG 2
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 13 of 62 PageID #: 195
                                                                              www.alliancetechgroup.com
                                                                                 9 Deer Park Drive ~ Suite B
                                                                                  Monmouth Jct., NJ 08852
                                                                              info@alliancetechgroup.com



    Summary

    The chromatograms and peak tables for Samples 20190173-01 (A&W Root Beer) and 20190173-
    02 (A&W Cream Soda) are shown in Figures 1 and 2, respectively. Chemical matches for each
    peak were tabulated from mass-spectral library searches. Ethyl vanillin was detected in Sample
    20190173-01 (A&W Root Beer). Vanillin and Ethyl Vanillin were detected in Sample 20190173-02
    (A&W Cream Soda).



    Experimental

    A 40 mL aliquot of each soda sample was placed in a 50 mL centrifuge tube. The samples were
    spiked with 400µg of naphthalene-d8, which was used as an internal standard (IS) for the analysis.
    A total of 5 mL of Dichloromethane (DCM) was added to the samples. Each sample was
    centrifuged for 30 minutes at 2500-3000 rpm. The dichloromethane layer was isolated and
    transferred to a conical flask. The DCM extracts were then concentrated using a stream of dry
    nitrogen gas. Sample 20190173-01 was concentrated down to 0.2 mL and Sample 20190173-02
    was concentrated down to 1 mL. The extracts were then placed in autosampler vials for analysis
    by GCMS.

    The samples were analyzed on a Shimadzu QP2010SE GC equipped with a Supelco Equity-5
    column (30m x 0.25mm x 1.0um). The oven program heated the samples from 50°C to 260°C at
    a ramp rate of 10°C/min. Helium was used as the carrier gas at a constant pressure of 20 psi.
    The MS detector was scanned from 35 to 350 m/z during analysis.




    CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
    THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
    FOR PRODUCT RELEASE

                                                                                                        PG 3
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 14 of 62 PageID #: 196
                                                                                  www.alliancetechgroup.com
                                                                                     9 Deer Park Drive ~ Suite B
                                                                                      Monmouth Jct., NJ 08852
                                                                                  info@alliancetechgroup.com


          Figure 1: Chromatogram and Peak Table for Sample 20190173-01 (A&W Root Beer 7.5 FL OZ Can)




    CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
    THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
    FOR PRODUCT RELEASE

                                                                                                            PG 4
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 15 of 62 PageID #: 197
                                                                                   www.alliancetechgroup.com
                                                                                      9 Deer Park Drive ~ Suite B
                                                                                       Monmouth Jct., NJ 08852
                                                                                   info@alliancetechgroup.com


       Figure 1, Cont’d: Chromatogram and Peak Table for Sample 20190173-01 (A&W Root Beer 7.5 FL OZ Can)




    CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
    THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
    FOR PRODUCT RELEASE

                                                                                                             PG 5
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 16 of 62 PageID #: 198
                                                                                                              www.alliancetechgroup.com
                                                                                                                 9 Deer Park Drive ~ Suite B
                                                                                                                  Monmouth Jct., NJ 08852
                                                                                                              info@alliancetechgroup.com


            Figure 2: Chromatogram and Peak Table for Sample 20190173-02 (A&W Cream Soda 2 Liter Bottle )




    © Alliance Technologies, LLC – 2019 Reproduction of this report in its entirety is permitted. No portions of this report may be reproduced,
    transmitted or removed without the written permission of Alliance Technologies. All Rights Reserved.
    CONFIDENTIAL - R20190173 VANILLIN ASSAY IN ROOT BEER CREAM SODA GCMS.DOCX- THE ANALYTICAL DATA IN
    THIS REPORT ARE TO BE USED FOR EXPLORATORY AND DEVELOPMENT STUDIES ONLY AND ARE NOT INTENDED
    FOR PRODUCT RELEASE

                                                                                                                                         PG 6
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 17 of 62 PageID #: 199




                Exhibit 2
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 18 of 62 PageID #: 200



                                 REPORT OF DANA KRUEGER

           I am the president of Krueger Food Laboratories, Inc., an independent food analysis

 laboratory.    My expert qualifications and a copy of my curriculum vitae are attached           as

 Appendix B. I was asked by Creighton Magid of Dorsey & Whitney to assess whether the soft

 drink products A& W Root Beer and A& W Cream Soda contain natural vanilla as an ingredient.

           As part of this work, I tested cans of A& W Root Beer and A& W Cream Soda for the

 presence of substances indicative of the presence of natural vanilla. I also tested samples of what

 I was informed were flavor ingredients for A& W Root Beer and A& W Cream Soda for the

 presence of substances indicative of the presence of natural vanilla. In addition, I reviewed a

 May 24, 2019, letter from Spencer Sheehan to Judge Brian M. Cogan and the attachments to that

 letter.

           From the data obtained from my analyses and from the information provided regarding

 the formulation of A& W Root Beer and A& W Cream Soda, it is my opinion that both products

 contain natural vanilla.

           My first approach in attempting to assess whether A&W Root Beer and A&W Cream

 Soda contain natural vanilla involved high performance liquid chromatography (HPLC) analysis

 of samples of the two beverages with the objective of determining the presence or absence of

 substances indicative of the presence of natural vanilla in the products. These substances include

 vanillin and hydroxybenzaldehyde.

           I purchased 2 liter bottles of A& W Root Beer and A& W Cream Soda from a local

 supermarket. The A&W Root Beer sample had a production code of 01619 PW 18:47P. The

 A&W Cream Soda sample had a production code of 05919 PW 07:52P. Both products had

 labels that said "Made with Aged Vanilla".

           HPLC analysis (AOAC 2019) of the products directly, without sample extraction or
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 19 of 62 PageID #: 201



 concentration, yielded no significant peaks attributable to vanillin or hydroxybenzaldehyde. This

 result was not unexpected, as the quantity of vanilla substances in the products might well be

 below the limit of detection of the method, in the absence of any sample pre-concentration.

        A second analysis was performed on the samples, performing a preliminary sample pre-

 concentration. 500 mL of each sample was extracted with a mixture of ethyl acetate and hexane,

 followed be evaporation of the solvent and taking up of the residue in 10 mL of acetonitrile.

 This produced an analytical sample which was approximately 50 times concentrated, relative to

 the starting beverage samples.        HPLC analysis of these extracts proved troublesome.         The

 chromatograms were obscured by large interfering peaks, probably from benzoic acid derived

 from the sodium benzoate preservative, as well as possibly from methyl salicylate in the root

 beer sample. I concluded that these HPLC analyses of the finished products were ineffective for

 the purpose of assessing the issue of whether or not the products contained substances indicative

 of the presence of natural vanilla.

        I also reviewed the report by Thomas Hartman, dated April 17, 2019. Dr. Hartman tested

 samples of A& W Root Beer and A& W Cream Soda. He utilized a general purpose approach for

 flavor analysis called capillary gas-chomatography mass spectrometry (GC-MS) for the testing.

 Dr. Hartman found traces of vanillin in the A& W Cream Soda product. He did not report

 finding any other substances indicative of vanilla in his analysis. Dr. Hartman did not report

 finding vanillin or any other substances indicative of vanilla in his analysis of the A& W Root

 Beer product. Dr. Hartman did not report any selective ion chromatogram data.

        In my opinion, the results of Dr. Hartman's analyses are inconclusive. The finding of

 vanillin in the A& W Cream Soda is consistent with the use of natural vanilla as an ingredient in

 the product, although the vanillin could also possibly derive from another source. The level of




                                                   2
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 20 of 62 PageID #: 202



 vanillin found was near the limit of detection in his analysis; since the other substances

 indicative of vanilla would likely be present in significantly lower concentrations, it is likely that,

 if they are present in the product, they are below Dr. Hartman's limit of detection. In the case of

 the A&W Root Beer, it would appear that all of the substances indicative of vanilla, including

 vanillin, were below Dr. Hartman's limit of detection. In my opinion, on the basis of Dr.

 Hartman's data, while it might be possible to estimate a maximum limit of how much vanilla

 might be present in the products, it is not possible of draw a definite conclusion as to the

 presence or absence of natural vanilla in the product. If Dr. Hartman had produced some

 selected ion chromatograms, it might have been possible detect substances indicative of vanilla

 at lower concentrations than was possible with his total ion chromatogram approach. I

 concluded that the GC-MS analyses of the finished products performed by Dr. Hartman were

 ineffective for the purpose of assessing the issue of whether or not the products contained

 substances indicative of the presence of natural vanilla. The data in his report is ultimately

 inconclusive.

        I also reviewed the email exchange between Daphna Havkin-Frenkel and Spencer

 Sheehan. In that exchange, she expressed a similar opinion to mine as to the analytical approach

 for establishing the presence of vanilla in the A&W beverage products.               Specifically, she

 indicated that she expected that if the products contained vanilla, they would contain the

 substances indicative of the presence of vanilla: vanillin, hydroxybenzaldehyde, vanillic acid

 and hydroxybenzoic acid.

        After apparently reviewing data from the Thomas Hartman GC-MS report, Dr. Havkin-

 Frenkel initially concluded that the beverage products contained no substances indicative of the

 presence of vanilla, and therefore did not contain vanilla. She subsequently backtracked that




                                                   3
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 21 of 62 PageID #: 203




 opinion and indicated that the samples either contained no vanilla or that they contained only a

 very small quantity of vanilla. Dr. Havkin-Frenk:el's amended opinion is essentially identical to

 my opinion above, based on my HPLC analyses and my review of Dr. Hartman's report. She

 concludes that the concentration in the products of substances indicative of the presence of

 vanilla were below what the Hartman report could detect, and that therefore the results were

 inconclusive as to the presence or absence of vanilla in the products. She could only conclude

 that, if present, the vanilla concentrations in the products would be small, something that would

 be expected in products of this type.

        In view of the difficulties encountered in analysis of the finished beverage products, I

 subsequently proposed analysis of the vanilla extract-containing flavor ingredients that were

 used in the formulations for these two products. HPLC analysis of these materials might more

 easily show the presence of the substances that would be expected in vanilla extract, including

 the previously mentioned vanillin, hydroxybenzaldehyde, vanillic acid and hydroxybenzoic acid.

        A sample was provided to me of a vanilla flavor ingredient that was represented to me as

 being one of the ingredients in the formulation of A& W Root Beer.               The ingredient was

 identified as 20032412 Lot 119212 Batch 389475 Vanilla Extract 2X. HPLC analysis of this

 sample yielded the results in Table 1. In my opinion, the results obtained for this ingredient are

 typical for a pure vanilla extract of approximately two fold concentration. All of the substances

 indicative of vanilla are present and in relative concentrations typical of vanilla extract.

        A sample was provided to me of a vanilla flavor ingredient that was represented to me as

 being one of the ingredients in the formulation of A& W Cream Soda. The ingredient was

 identified as 34102564 Lot 399519 Vanilla Flavor WONF.               HPLC analysis of this sample

 yielded the results in Table 2. In my opinion, the results obtained for this ingredient are typical




                                                   4
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 22 of 62 PageID #: 204



 for a vanilla/vanillin type formulated flavor. Based on the concentrations of the other substances

 indicative of vanilla, this ingredient appears to be formulated from a vanilla extract of

 approximately one fold concentration that has been fortified with added vanillin.

        In conclusion, it is my opinion, to a reasonable degree of scientific certainty, that both

 A& W Root Beer and A& W Cream Soda contain natural vanilla as an ingredient. I base this

 opinion on my analyses of the vanilla flavor ingredients used in the preparation of these

 products. My analyses of the finished beverage products and my review of the analyses of these

 products performed by Dr. Hartman reveal no facts which would contradict this opinion.




                                                 5
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 23 of 62 PageID #: 205




                                        APPENDIX A

                                MATERIALS CONSIDERED

 Case Documents

 Letter dated May 24, 2019 from Spencer Sheehan to District Judge Brian Cogan, with attached
 email chain to and from Daphna Havkin-Frenkel ofBakto Flavors, and attached report dated
 April 17, 2019 by Thomas Hartman of Rutgers University discussing the GC-MS analysis of
 certain beverage samples.



 References

 Official Methods of Analysis of the AOAC, 20th Ed. (2016), Method 990.25




 Table 1-HPLC analysis of A&W Root Beer Vanilla Ingredient

 20032412 Lot 119212 Batch 389475 Vanilla Extract 2X
 Hydroxybenzoic Acid        mg/L     111
 Hydroxybenzaldehyde        mg/L     214
 Vanillic Acid              mg/L     467
 Vanillin                   mg/L    2840

 Table 2 -HPLC analysis of A&W Cream Soda Vanilla Ingredient

 34102564 Lot 399519 Vanilla Flavor WONF
 Hydroxybenzoic Acid        mg/L      40
 Hydroxybenzaldehyde        mg/L      81
 Vanillic Acid              mg/L      72
 Vanillin                   mg/L 15430




                                               6
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 24 of 62 PageID #: 206




                                         APPENDIX B

                    EXPERT QUALIFICATIONS OF DANA KRUEGER

    1. My name is Dana Alan Krueger. I am the president of Krueger Food Laboratories, Inc.,
       an independent food analysis laboratory. A copy of my current curriculum vitae is
       enclosed.

    2. My business address is Krueger Food Laboratories, Inc., 21 Alpha Road, Suite D,
       Chelmsford MA 01824.

    3. I hold a Bachelor of Science degree in Chemistry from the Massachusetts Institute of
       Technology. I spent a year in the graduate program in Organic Chemistry at the University
       of Pittsburgh. I have maintained the currency of my knowledge and skills through my
       normal professional work activity as a laboratory director, through study of the current
       scientific literature, through attendance at periodic short courses and seminars, through
       participation in scientific societies and expert committees and through ongoing research
       activities.

    4. I am a member of, or participant in, numerous professional societies and industry
       associations, including:

       American Chemical Society

       American Oil Chemists Society

       American Society of Brewing Chemists

       AOAC International

       Association of the Industry of Juices and Nectars of Fruits and Vegetables

       Institute of Food Technologists

       International Federation of Fruit Juice Producers

       Technical Committee for Juice and Juice Products

       United States Pharmacopeial Convention

    5. I am a Certified Food Scientist, as certified by the Institute of Food Technologists. I am a
       Fellow of AOAC International, and have participated on many of their expert committees.
       I am a member of the Code of Practice Expert Committee of the Association of the Industry
       of Juices and Nectars of Fruits and Vegetables (AIJN) and was involved in the drafting and
       approval of the AIJN Code of Practice Guide Values for Coconut Juice. I am a member of
       the Commission on Methods of Analysis of the International Federation of Fruit Juice
       Producers (IFU). I was a member of the Food Industry Analytical Chemists Committee of
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 25 of 62 PageID #: 207



       the Grocery Manufacturers Association (GMA), until this committee was recently
       deactivated. I am the current Chairman and a previous past Chairman of the Technical
       Committee for Juice and Juice Products (TCJJP). I am a member of the Food Ingredients
       Expert Committee of the United States Pharmacopeial Convention (USP).

    6. I have published numerous articles and abstracts of scientific presentations on subjects
       relating to food science and food analysis, including research on the authentication of
       coconut water. A list of my publications is included in the attached curriculum vitae.

    7. I have served as an expert witness and provided testimony, at depositions and at trial, in
       several matters over my career. I have not provided testimony at trial in any matter in the
       last four years. I was deposed in 2018 in the matter of JACKIE FITZHENRY-RUSSELL
       AND GEGHAM MARGARYAN, individuals, on behalf of themselves, the general public
       and those similarly situated, Plaintiffs, v. DR PEPPER SNAPPLE GROUP, INC., DR
       PEPPER/SEVEN UP, INC., and DOES 1-50, Defendants, Case No. 5:17-cv-00564-NC,
       UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
       CALIFORNIA

    8. I am being compensated for my participation in this matter. My compensation is based
       upon time billing at a rate of $250.00 per hour, plus actual expenses.




                                                2
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 26 of 62 PageID #: 208



                                  DANA ALAN KRUEGER
                                           President
                               Krueger Food Laboratories, Inc.
                                           President
                     Krueger Enterprises, Inc. (dba Geochron Laboratories)
                                   21 Alpha Road, Suite D
                                   Chelmsford, MA 01824

 Education:

 1979-80                     University of Pittsburgh
                             Pittsburgh, PA
                             Graduate program in Chemistry: organic synthesis

 1975-9                      Massachusetts Institute of Technology
                             Cambridge, MA
                             Bachelor of Science, Chemistry

 Continuing Education:

                             Quality Assurance for Analytical Laboratories
                             AOAC Short Course, Washington, DC (1984)

                             Accreditation vs. Registration
                             AOAC Int./AALA Short Course, Washington, DC (1993)

 Work Experience:

 1984                        Krueger Food Laboratories, Inc.
 to                          Chelmsford, MA
 Present                     President and Founder: Direction of an
                             analytical laboratory specializing in food
                             analysis.

 1982-4                      Krueger Enterprises, Inc.
 and                         Chelmsford, MA
 1999                        President (1999 to Present): Direction of an
 to                          analytical laboratory specializing in isotope analysis.
 Present                     Research Director (1982-4): Development of new analytical
                             procedures and commercial services in the area of
                             isotope analysis, particularly in the detection of
                             adulterated foodstuffs.

 1980-2                      KOR Incorporated
                             Cambridge, MA
                             Chemist: Synthesis of isotopically labelled
                             compounds and specialty chemicals




                                                 3
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 27 of 62 PageID #: 209



 Memberships:
      American Chemical Society
      American Oil Chemists Society
      American Society of Brewing Chemists
      AOAC International
         (Fellow 1997, Peer Verified Methods Advisory Committee 1994-2000, Horwitz Advisor,
         2004-2006, Commodity Foods Committee 1997-2006, General Referee for Flavors 1988-
         2000, Associate Referee for Vinegar 1986-1992, Associate Referee for 14C in Flavors 1988-
         93, Associate Referee for 13C/12C in Fruit Juices 1995-2000, Northeast Regional Section
         Executive Committee 1996-8, Northeast Regional Section President 1998-99, Sam-E Expert
         Review Panel, Co-Study Director, Modification of AOAC Official Method 998.12 2011-13,
         Chairman, Stakeholder Panel on Dietary Supplements Anthocyanin Working Group, 2014-5,
         Folin-Ciocalteu Expert Review Panel 2015-2018, Chairman, Solids in Syrups Expert Review
         Panel 2017, Ginger Expert Review Panel 2017-2018)
      Association of the Industry of Juices and Nectars of Fruits and Vegetables
         (Code of Practice Expert Committee)
      Institute of Food Technologists
         (Professional Member, Certified Food Scientist)
      International Federation of Fruit Juice Producers
         (Commission on Methods of Analysis)
      Technical Committee for Juice and Juice Products
         (Executive Board, terms 1992-1995, 2014 -2016, ByLaws Committee Chairman, 1993-5,
         Executive Board Chairman, 2005-2007, 2018-2020, Executive Board Chair elect 2016-2018)
      United States Pharmacopeial Convention
         (Expert Committee on Food Ingredients, term 2015-2019)
         (Food Adulteration Expert Panel, term 2015-2019)
         (Heavy Metals Expert Panel, term 2015-2019)
         (Joint-Standards Setting Subcommittee (JS3) FDSHM+EXC, term 2015-2019)
         (Honey Expert Panel, term 2018-2019)


 Publications:

 Krueger, D. A., and Krueger, H. W., Carbon Isotopes in Vanillin and the Detection of Falsified "Natural"
 Vanillin, J. Agr. Food Chem., 1983 31, 1265-1268

 Krueger, D. A., and Krueger, H. W., Comparison of Two Methods for Determining Intramolecular
 13C/12C Ratios of Acetic Acid, Biomedical Mass Spectrometry, 1984, 11, 472-474

 Krueger, D. A., and Krueger, H. W., Detection of Fraudulent Vanillin Labelled with 13C in the Carbonyl
 Carbon, J. Agr. Food Chem., 1985, 33, 323-325

 Krueger, D. A., and Krueger, H. W., Isotopic Composition of Carbon in Vinegars, J. Assoc. Off. Anal.
 Chem., 1985, 68, 449-452

 Krueger, D. A., Krueger, R.-G., and Krueger, H. W., Carbon Isotope Ratios of Various Fruits, J. Assoc.
 Off. Anal. Chem., 1986, 69, 1035-1036

 Byrne, B., Wengenroth, K. J., and Krueger, D. A., Determination of Adulterated Natural Ethyl Butyrate
 by Carbon Isotopes, J. Agr. Food Chem., 1986, 34, 736-738



                                                    4
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 28 of 62 PageID #: 210



 Krueger, D. A., Determination of Adulterated Bitter Almond Oil by Carbon Isotopes, J. Assoc. Off. Anal.
 Chem., 1987, 70, 175-176

 Krueger, D. A., Improved Method for 14C Determination in Oils of Bitter Almond and Cassia, abstract
 101st International Meeting of the Association of Official Analytical Chemists (1987)

 Krueger, R.-G., and Krueger, D. A., Detection and Estimation of Corn Syrup in Barley Malt Syrup Using
 Carbon SIRA, abstract 101st International Meeting of the Association of Official Analytical Chemists
 (1987)

 Krueger, D. A., Detection of Adulterated Orange Juice, in Ready to Serve Citrus Juices and Juice Added
 Beverages: 1988 Food Industry Short Course Procedings, R. F. Matthews, ed., (1988) IFAS and IFT
 Florida Section

 Krueger, D. A., Applications of Stable Isotope Ratio Analysis to Problems of Fruit Juice Adulteration, in
 Adulteration of Fruit Juice Beverages, S. Nagy, J. Attaway and M. Rhodes, eds., (1988) Marcel Dekker

 Krueger, D. A., Detection of Synthetic Flavoring Materials Using Hydrogen Stable Isotope Ratios,
 abstract 102nd International Meeting of the Association of Official Analytical Chemists (1988)

 Morselli, M., Currier, W. S., Baggett, W. L., Whelan, M. L., and Krueger, D. A., HPLC Analysis of
 Phenolics in Maple Syrup Darkened in Bulk Containers, abstract 102nd International Meeting of the
 Association of Official Analytical Chemists (1988)

 Soileau, S. D., Hunter, K. W., Brimfield, A. A., Krueger, D. A., and Maciel, J., Detection of Raffinose in
 Foodstuffs by Enzyme Immunoassay, abstract 102nd International Meeting of the Association of Official
 Analytical Chemists (1988)

 Krueger, D. A., Detection of Added Sugar in Fruit Juice Using Stable Isotope Ratio Analysis, in 2nd Fruit
 Juice Authenticity Workshop, A. Brause, ed., (1989) General Physics Corp.

 Krueger, D. A., General Referee Report: Flavors, J. Assoc. Off. Anal. Chem., 1989, 72, 86

 Krueger, D. A., General Referee Report: Flavors, J. Assoc. Off. Anal. Chem., 1990, 73, 120-121

 Krueger, D., Detection of Beet Sugar in Orange and Grapefruit Juices by Deuterium/Hydrogen Isotope
 Ratios, abstract 200th National Meeting of the American Chemical Society (1990)

 Krueger, R.-G., and D. Krueger, Adulteration of Fruit Products with Sugars or Other Fruits, abstract
 104th International Meeting of the Association of Official Analytical Chemists (1990)

 Krueger, D., A Critique of AOAC Method 22.B06 for Detection of Orange Pulpwash Solids in Orange
 Juice, abstract 104th International Meeting of the Association of Official Analytical Chemists (1990)

 Krueger, D., J. Maciel and R.-G. Krueger, Composition of Commercial Apple Juice, abstract 104th
 International Meeting of the Association of Official Analytical Chemists (1990)

 Krueger, D., Detection of Beet Sugar in Orange Juice, abstract 104th International Meeting of the
 Association of Official Analytical Chemists (1990)




                                                     5
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 29 of 62 PageID #: 211



 Krueger, D., Authentication of Natural Flavoring Materials, in Food Labs '91: The First Annual
 Conference on Equipping, Managing, and Working in the Food Laboratory of Tomorrow (1991)
 Packaging Strategies, Inc., West Chester, PA

 Krueger, D. and R.-G. Krueger, Sample Preparation Bias in Carbon Stable Isotope Ratio Analysis of Fruit
 Juices and Sweeteners, abstract 105th International Meeting of the Association of Official Analytical
 Chemists (1991)

 Maciel, J. and D. Krueger, A Simple Method for Determination of Procymidone Residues in Wine,
 abstract 105th International Meeting of the Association of Official Analytical Chemists (1991)

 Krueger, R.-G. and D. Krueger, The Use of Carbon-14 Analysis for the Determination of Petrochemical
 Synthetic Flavoring Materials, abstract 202nd National Meeting of the American Chemical Society
 (1991)

 Krueger, D., The Use of Computer Pattern Recognition Techniques for Authentication of Extracts and
 Essential Oils, abstract 202nd National Meeting of the American Chemical Society (1991)

 Krueger, D. A., Detection of Corn-Derived Vinegar in Apple Cider Vinegar: Collaborative Study, J.
 Assoc. Off. Anal. Chem., 1992, 75, 725-728

 Krueger, D. A., Maciel, J., and Krueger, R.-G., Composition of Pineapple Juice, J. Assoc. Off. Anal.
 Chem., 1992, 75, 280-282

 Krueger, D. A., General Referee Report: Flavors, J. Assoc. Off. Anal. Chem., 1992, 75, 91

 Krueger, D. A., Krueger, R.-G., and Maciel, J., Reaction to Letter to Editor on Composition of Pineapple
 Juice, J. Assoc. Off. Anal. Chem., 1992, 75, 133A-134A

 Krueger, D. A., New Analytical Techniques for the Detection of Added Sugars in Citrus Juices, abstract
 1992 IFT Annual Meeting (1992)

 Krueger, D. A., Maciel, J., and Lin, S., Composition of Vanilla Extract, abstract 106th International
 Meeting of the Association of Official Analytical Chemists (1992)

 Krueger, D. A., Maciel, J., Lin, S. and Shifrin, E., Composition of Strawberry Juice, abstract 106th
 International Meeting of the Association of Official Analytical Chemists (1992)

 Krueger, D. A., General Referee Report: Flavors, J. Assoc. Off. Anal. Chem., 1993, 76, 107-8

 Krueger, D. A., Sample Preparation Bias in Carbon Stable Isotope Ratio Analysis of Fruit Juices and
 Sweeteners, J. Assoc. Off. Anal. Chem., 1993, 76, 418-420

 Krueger, D. A., Detection of Adulterated Fruit Flavors, abstract 206th National Meeting of the American
 Chemical Society (1993)

 Wrolstad, R. E., Durst, R. W., and Krueger, D. A., Red Raspberry Juice Composition, abstract 107th
 International Meeting of the Association of Official Analytical Chemists (1993)




                                                     6
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 30 of 62 PageID #: 212



 Krueger, D. A., Authentication of Commercial Apple Juice, in Juice Technology Workshop October 18-
 19, 1993, D. L. Downing, Ed., 1993, Special Report number 67 of the New York Agricultural Experiment
 Station, Geneva, NY

 Krueger, D. A., General Referee Report: Flavors, J. Assoc. Off. Anal. Chem., 1994, 77, 130-1

 Krueger, D. A., Eisele, T. and Iuliano, T., Determination of D-Malic Acid in Apple Juice by Enzyme
 Assay: an Interlaboratory Study, abstract 108th International Meeting of the Association of Official
 Analytical Chemists (1994)

 Krueger, D. A., Stable Isotope Ratio Analysis in Fruit Juice Evaluation, in Workshop on Juice Analysis:
 Analytical Techniques for Determining Composition and Authenticity of Fruit Juices, (1994) AOAC
 International/Technical Committee for Juice and Juice Products

 Krueger, D. A., Detection of Added Sugar to Fruit Juices Using Carbon and Hydrogen Stable Isotope
 Ratio Analysis, in Methods to Detect Adulteration of Fruit Juice Beverages, Volume 1, S. Nagy, R.
 Wade, eds., (1995) AgScience

 Krueger, D. A., Detection of Adulterated Fruit Flavors, in Fruit Flavors: Biogenesis, Characterization,
 and Authentication, ACS Symposium Series 596, R. L. Rouseff and M. M. Leahy eds., (1995) American
 Chemical Society

 Krueger, D. A.and Maciel, J., Authentication of Aloe Vera Products, abstract 109th International
 Meeting of the Association of Official Analytical Chemists (1995)

 Krueger, D. A., Analysis of Calcium in Fruit Juices by Flame AAS: a Ruggedness Study, abstract 109th
 International Meeting of the Association of Official Analytical Chemists (1995)

 Durst, R. W., Wrolstad, R. E., and Krueger, D. A., Sugar, Nonvolatile Acid, 13C/12C Ratio, and Mineral
 Analysis for Determination of the Authenticity and Quality of Red Raspberry Juice Composition, J.
 Assoc. Off. Anal. Chem., 1995, 78, 1195-1204

 Krueger, D. A., Fruit Juice Analysis: Detection of Fraudulent and Mislabeled Fruit Juices, in Juice
 Technology Workshop August 12-13, 1996, J. Anderson, Ed., 1996, Special Report number 70 of the
 New York Agricultural Experiment Station, Geneva, NY

 Krueger, D. A., and Maciel, J., Detection of Corn Syrup in Invert Sugar Syrups by Trace Oligosaccharide
 Analysis, abstract 110th International Meeting of the Association of Official Analytical Chemists (1996)

 Krueger, D. A., and Maciel, J., Detection of Roselle Colorant in Strawberry and Red Raspberry Juices,
 abstract 110th International Meeting of the Association of Official Analytical Chemists (1996)

 Krueger, D. A., General Referee Report: Flavors, J. AOAC International, 1997, 80, 115-6

 Kahan, S. and Krueger, D. A., Liquid Chromatographic Method for Determination of Vanillin and Ethyl
 Vanillin in Imitation Vanilla Extract (Modification of AOAC Official Method 990.25): Collaborative
 Study, J. AOAC International, 1997, 80, 564-570

 Krueger, D. A., Detection of Guaiacol, an Off-Odorant, in Apple Juice, abstract 111th International
 Meeting of the Association of Official Analytical Chemists (1997)



                                                    7
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 31 of 62 PageID #: 213




 Krueger, D. A., Formation of Reversion Disaccharides in Fruit Juice Concentrates During Processing,
 abstract 111th International Meeting of the Association of Official Analytical Chemists (1997)

 Krueger, D. A., Stable Isotope Analysis by Mass Spectrometry, in Analytical Methods of Food
 Authentication, P. Ashurst, Ed., Chapman and Hall (1998)

 Krueger, D. A., Detection of Beet Sugar in Maple Syrup by Hydrogen Stable Isotope Ratio Mass
 Spectrometry, abstract 112th International Meeting of the Association of Official Analytical Chemists
 (1998)

 Krueger, D. A., Identification of the Marker Disaccharides Indicating Hydrolyzed Inulin Syrup Addition
 to Fruit Juices, abstract 112th International Meeting of the Association of Official Analytical Chemists
 (1998)

 Krueger, D. A., New Developments in Stable Isotope Ratio Analysis of Fruit Products and Syrups, in
 Food Authenticity Workshop, Nicolas Sennequier, Ed. (1998) ENI Laboratories,
 Montreal, September 13, 1998

 Lynch, J. M., P. Kasturi, P. C. Ellis, D. A. Krueger, D. A. Bennett, D. M. Sullivan, B. Cottingham, M. E.
 Cole, J. Henderson, Methods Committee Reports - Methods Committee on Commodity Foods and Food
 Products, J. AOAC International, 2003, 86(1) 174-177

 Krueger, D. A., Composition of Commercial Pomegranate Juice, abstract 122nd International Meeting of
 the Association of Official Analytical Chemists (2008)

 Zhang, Y., D. A. Krueger, R. Durst, R. Lee, D. Wang, N. Seeram and D. Heber, International
 Multidimensional Authenticity Specification (IMAS) Algorithm for Detection of Commercial
 Pomegranate Juice Adulteration, J. Agric. Food Chem. 2009 57(9) 3961

 Krueger, D. A., Composition of Acai Juice, abstract 123rd International Meeting of the Association of
 Official Analytical Chemists (2009)

 Krueger, D. A., Detection of Adulterated Pomegranate Juice, abstract 123rd International Meeting of the
 Association of Official Analytical Chemists (2009)

 Durst, R., B. Frei, Y. Zhang, D. Heber and Krueger, D. A., Pomegranate: Composition of a Superfruit,
 abstract 123rd International Meeting of the Association of Official Analytical Chemists (2009)

 Krueger, D. A., Detection of Added Citric Acid to Pomegranate Juice, abstract 124th International
 Meeting of the Association of Official Analytical Chemists (2010)

 Krueger, D. A., Detection of Adulterated Agave Syrup, abstract 124th International Meeting of the
 Association of Official Analytical Chemists (2010)

 Twohig, M., Burgess, J., Gledhill, A., Rosnack, K., Young, P. B. and Krueger, D. A., Pomegranate
 sample profiling using multivariate data analysis, high resolution chromatography, UV and Time of Flight
 MS detection, abstract American Society of Mass Spectrometry (2011)




                                                     8
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 32 of 62 PageID #: 214



 Burgess, J., M. Twohig, D. A. Krueger, A. Gledhill, J. Yang, Super Fruit Juice Authenticity Using
 Multivariate Data Analysis, High Resolution Chromatography, UV and Time of Flight Mass Detection,
 Agro Food Industry Hi Tech - Food Analysis, 2011, 22(5) 23-26

 Hobbs, L. J., and Krueger, D. A., Response to “Response to the Letter Regarding ‘Sugar Content of
 Popular Sweetened Beverages'”, Obesity, 2011 19(4) 688

 Gledhill, A., Krueger, D. A., Twohig, M., Burgess, J., “Super fruit juice authenticity using multivariate
 data analysis high resolution chromatography UV and Time of Flight MS detection”,
 AgroFOOD Industry High-tech, Supplement “Focus on Food Analysis”, 2011, 22(5) 23-26, Poster
 Abstract: PittConn (2011)

 Krueger, D. A., Composition of Pomegranate Juice, J. AOAC International, 2012, 95(1) 163-168

 Rogers, K.M., Cook, J.-M., Krueger, D. A., Beckmann, K., AOAC Method 998.12, C-4 Plant Sugars in
 Honey: A Collaborative Study of Two Modifications of the Protein Preparation Procedure, abstract 126th
 International Meeting of the Association of Official Analytical Chemists (2012)

 Rogers, K.M., Cook, J.-M., Krueger, D. A., Beckmann, K., Modification of AOAC Official Method SM
 998.12 to Add Filtration and/or Centrifugation: Interlaboratory Comparison
 Exercise, J. AOAC International, 2013, 96(3) 607-614

 Krueger, D. A., Composition of Mango Juice, abstract 127th International Meeting of the Association of
 Official Analytical Chemists (2013)

 Krueger, D. A., Composition of Sweet Cherry Juice, abstract 128th International Meeting of the
 Association of Official Analytical Chemists (2014)

 Krueger, D. A., Authentication of Pure Coconut Water, abstract 2015 Pittsburgh Conference (2015)

 Krueger, D. A., Recent Problems of Economic Adulteration of Fruit Juices in the American Market,
 abstract 129th International Meeting of the Association of Official Analytical Chemists (2015)

 Dana Krueger, D., S. Arora, A. Bzhelyansky, P. Chen, A. Chlenov, M. Collison, R. Durst, N.
 Eddine Es-Sa, G. Giancaspro, G. Hall, J. Hammerstone, P Ingle, M. Jennens-Clough, D. Ji, J. Ji,
 D. Kennedy, T Lawson, J. Lee, S Lock, E. Mudge, J. Neal-Kababick, M. Phillips, T. Phillips, A.
 Rejaei, M Rettinger, C. Rimmer, A. Rodriguez-Haralambides,
 S. Royce, B. Schaneberg, A. Solyom, N. Stern, D. Sullivan, J Szpylka, M. Wise, X. Yan, S.-J.
 Yoo, K. Yu, Y. Zhang, S. Coates, AOAC SMPR 2014.007, Authentication of Selected
 Vaccinium species (Anthocyanins) in Dietary Ingredients and Dietary Supplements, J. AOAC
 International, 2015, 98(4) 1052-4

 Krueger, D. A., Composition of Commercial Goji Berry Juice, abstract 130th International Meeting of
 the Association of Official Analytical Chemists (2016)

 Krueger, D. A., Standard Methods for Sugar Analysis of Fruit Juices, abstract 130th International
 Meeting of the Association of Official Analytical Chemists (2016)




                                                      9
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 33 of 62 PageID #: 215



 Rosnack, K., Mullin, L., Romano, J., Dowd, S., Phillips, M., Krueger, D. A., Structural Elucidation of an
 Unknown Compound in Avocado Fatty Acid Methyl Esters (FAMEs) Extract Using APGC-HRMS,
 abstract American Society for Mass Spectrometry, 2017 Annual Conference, (2017)

 Ara, V., Krueger, D., Hammond, D. A., Jamin, E., M. Hofsommer, M., Compositional Data for the
 Control of the Quality and Authenticity of Coconut Water, abstract 131st International Meeting of the
 Association of Official Analytical Chemists (2017)

 Krueger, D. A., Detection of Added Water and Citric Acid to Pomegranate Juice Using Stable Isotope
 Ratio Analysis, abstract 132nd International Meeting of the Association of Official Analytical Chemists
 (2018)




                                                    10
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 34 of 62 PageID #: 216




      Exhibit 3
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 35 of 62 PageID #: 217




          Givaudan




          Product Information
          Material Disclosure
          May 20, 2019


          Nat Vanilla Flavor WONF #KM-668-925-6 (34102564)

          In response to your inquiry regarding the above-referenced fla vo r
          we have determined the following:

          The flavor contains added vani lla extract.




                           This is a standard document and consequently not signed.
           The information provided in this document is va lid fo r the period of time in which the cus-
          tomer is purchas ing commercial quantities of this product, unless supe rseded by subsequent
                                         disclosures made by Givaudan.


          Product Safety & Regulatory Assurance                T +15139483587    F +15139485435
          Givaudan Flavors Corp.                               na.documen t service@givaudan.com
          1199 Edison Drive,
          Cincinnati, 01-1 45216-2265 USA
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 36 of 62 PageID #: 218




                  Exhibit 4




                                       1
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 37 of 62 PageID #: 219



        FIRM EN IC H FLAVOURS
        Oavours@firrnenich.com
        ""'". lirn1e11ic 11
                                                                                                        -=fir=menic~
        Page I of2


       PRODUCT DES CRIPTION PD PD C28104-l.IEN
       2- Fold Vanilla Extract




     Desc ription                                                              Physical/chemical specifications
                                                                               (methods of analysis available on request)
     Product form :                                             Liquid
     Profile:                                   Vani lla Flavor/Aroma
                                                                              Spec ific g ravity (25°/25°C)                        1.06 1 ± 0.024
                                                                               Refrac tive index (25°C)                             1.394 ±0.004

     Application areas
                                                                              Nutritional data
     · Beverages
                                                                               Approxim:nc values fo r nulr iion labelling per 100 g.
     · Dairy products
     · Confec tionery
                                                                              Energy value                                              1429.06 Kj
                                                                              Enery value                                           342.08 Kcal
     Composition                                                              Protein                                                          0g
     (.•lccording to Title 11. Code of Fe deral Regulations (CFR))            Carbohydrate                                                 29.25 g
                                                                              - ofwhich sugars                                             29.25 g
     Flavourin g part:                                                        fat                                                              0g
       Van ilia Bean Ex tractives                                             - of which Jransfatty acids                                      0g
                                                                              Sod ium                                                     0.36 mg
    Non-flavo r ingre dients :
       Water
      Ethy l Alcohol                                                          Storage
      Invert Sugar

                                                                              Recommended storage                            60-90° F/I 6-32"C
                                                                              temperature:
    Properties                                                                Shelf life from date of production                        12 Months
                                                                              in unopened packag ing :
                                                                              Keep away from s unligh t.
    Colour • :                                                   Brown
    Alcoho l content :                                  38.5 ± l.5%v/v
    Weight/ga llon :                                          8.84±0.2        Packaging
                                                                pounds        Polyethy lcne containers.
    Solubility :                                         Water soluble
    Flash Point (Closed c up) :                                  >6 1°C
    Flash Poim (Closed c up):                                   > 141 °F


    (l he vah.:s are considered 10 be l}p1cal data)
    • ) /\•lmo r colo r variJJ ions m::iy occur from one lx11d1 to another.
    Furthcrmorc, the colOJ rnny d1angr during storage
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 38 of 62 PageID #: 220



     FIRM ENI C H FLAVOURS
     navours@ firmcn ic h.c 0111
     " "'"'. firmc11id1
                                                                                            i;menic~
     Page 2 of2


     Purity and lega l s tatus                                    Alie rge ns
     A l l Oavor ingrcd ic11Is con 1ai11cd in Ihis product are    Below table ind icates the presence (as added componenI)
     approved for use in a rcgu laIio11 of the FDA, or arc        of the following allergens and products thereof:
     lis ted as being generally recognized as safe on Ihe
     FEMA list.
                                                                  Yes     No     Ali e l"l,'CIIS             Du:crip1ion o r 1hc com poncnh

                                                                          X      Cereals containin g
     Local food regulations should always be consulted                           gluten
     concerning Ihe use of Ihis prod uct.                                 X      Crus1accans
                                                                          X      Egg
                                                                          X      Fish
                                                                          X      Pcanuls
     Safe ty and handling
                                                                          X      Soy beens
                                                                          X      M ilk (including
     A Material Safely Dala Sheel (MSDS) is available.                           lactose)
                                                                          X      N uts
                                                                          X      Celery
     Co unt ry of o r igin                                                X      Mustard
                                                                          X     Sesame seeds
     United States of America.                                            X     Sulphur dioxide and
                                                                                sulphilcs {>IOrng/kg)
                                                                          X     Lupin
     K os her status                                                      X     M olluscs


    Kosher Certified
                                                                 Disclaime r
                                                                 • ' Transferred 10 Firmenieh on I July.20.07 ' !
    Halal s tatus                                                The information and recommendations contained herein are
                                                                 to the best of our knowledge reliable. However nothing
                                                                 herein is to be construed as a warranty. Users shou ld make
    Halal Suitab le: no                                          their own tcs Is to deIennine the applicab ility of such
                                                                 inforrmt ion and its suitability for their own part icu lar
    GMO statu s                                                  purpose. For Ihc commcrcial use of this product including
                                                                 the labelling and description of any food inI0 which it is
    According to regulations (EC) Nos 1829/2003 and              incorporated, it shall remain the responsibility of Ihe
    1830/2003: The ingredients used in this prod uct do not      manufactu rer of the food to identify and comp ly with all
    contain or consist of GMO's, and are not produced            relevan t lega l requiremcnls (including generally accepted
    from GMO's. The documentation used has been                  practices, guidelines and standards) as based on the darn
    provided by our suppliers.
                                                                 supplied herein or any supplementary information prov ided
                                                                 on request.
    Addition al information

    During storage, natural vanilla extract may precipitate
    some of the less soluble vanill a extracti ves . This
    occurs in many natural extracts and has no effect on
    the flavor quality of the vanilla.
            Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 39 of 62 PageID #: 221



"ftrmenic~



                                                  INGREDIENT BREAKDOWN

                                    PRODUCT: C28104 2-FOLD VANILLA EXTRACT

                    -·                                                                                                   ....   -
                                         COMPONENT AMOUNT RANGE IN PERCENT
                       Water                       25-50%
                       Ethvl Alcohol               25-50%
                       Invert Suaar                25-50%
                       Vanilla Bean Extractives    1-10%


INGREDIENT STATEMENT: Water, Ethyl Alcohol, Invert Sugar and Vanilla Bean Extractives.
Firmenich, Inc.




Kathy Smith
Product Safely & Regulatory Affairs
Phone: 314-436-3133 x2161
Email: kalhy.smilh@firmenich.com

DATE: 4/30/2009




                    Firme11ic h Incorporated
                       : f-:~~· :~- .-.., ! ... ::-1',n:.;,: ,. · ..t,i":i·Y <;t:~--Jf; '. .1:-~n i= C1 '.:1T~:i ,·s
                          • ;-, .;• -~ · , .-: l r :n · ·. ·· : 1 : .~l:3-, / J 1~ ; ..·,.-:w_fin11~-:::11;,::,.,:,y·.
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 40 of 62 PageID #: 222




                  Exhibit 5
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 41 of 62 PageID #: 223



                                 REPORT OF STEVEN KRAMER



 I am Senior Technical Director, Flavor Technology, at Keurig Dr Pepper Inc. (KDP), the parent
 company of A&W Concentrate Company. I have been employed by KDP and its predecessor
 companies for 25 years. I am responsible for the Flavor Technology team, which includes two
 certified flavor chemists and one certified junior flavorist. I am responsible for the creation of
 new flavors system for new products, and as a technical expert supporting the Concentrate
 Commercialization team and Ingredient team in anything pertaining to flavors, flavor
 ingredients, and flavor concentrates. In addition, I work closely with these departments in R&D:
 Product Development, Regulatory, and Analytical. I also work with KDP's Procurement
 Department and KDP' s manufacturing plant in St. Louis. The St. Louis plant is responsible for
 making the flavors and beverage concentrates for A&W Concentrate Company. During my 25
 years at KDP and its predecessors, I've always been connected to the flavor, flavor ingredients,
 and concentrates of the companies, and with the St. Louis concentrate plant.

 I have 45 years of experience with flavors and/or fragrances. I've been formulating flavors for
 32 years and beverage concentrates for 25 years. My two previous jobs were also with beverage
 companies and I spent l 1 years between them. I got my start in this field as an analytical
 chemist for fragrances and fragrance materials. Next, I spent four years at a major soft drink
 company analyzing flavor ingredients and developing new methods of analysis to detect
 "extensions" or "adulterations" of these materials. The next seven years were spent at an
 alcoholic beverage company, where I performed more analysis and also underwent training to be
 a certified flavorist. I created new flavor and in-house versions of existing flavors and studied
 how flavorings interacted with one another over those 7 years.

 I have been involved with A&W concentrates over my 25 years at KDP and its predecessors.
 This work involved not only concentrates, but also the finished beverages.

 Vanilla extract was very important to one of my former employers. While there, I obtained a
 deeper understanding of vanilla extract. In fact, my first tour of a vanilla extract production plant
 took place during my tenure there. I've been through two other such tours since then.

 A&W Concentrate Co. uses Firmenich 2-fold vanilla extract C28l04 in every batch of A&W
 Root Beer Concentrate. The formula for the concentrate is issued by the R&D team. This
 formula includes the recipe, the compounding instructions, and the Quality Control (QC)
 characteristics and test methods that must be done for every batch manufactured by the St. Louis
 concentrate team. There are no alternate materials or vendors for this material. A&W
 Concentrate Co. received from Firmenich the attached (Exhibit A)Ingredient Breakdown for
 their material #C28104 which states that the extract is composed of four ingredients: water,
 ethyl alcohol, invert sugar and vanilla bean extractives.

Givaudan Natural Vanilla Flavor WONF #KM-668-925-6 is added to every batch of A&W
cream soda concentrate. There are no alternate materials or vendors for this material. A&W
Concentrate Co. received from Givaudan the attached (Exhibit B) Ingredient Breakdown for
their material #KM-668-925-6, which confirms that the flavor contains vanilla extract.
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 42 of 62 PageID #: 224




  At the St. Louis Concentrate plant, every completed batch of concentrate is checked by the
  Quality Control Lab before it is packed off and sent to the customers (bottling plants). In fact,
  many of the completed concentrates, especially those produced in large volumes, e.g. A&W
  Root Beer (AWRB) and A&W Cream Soda (AWCS), are checked by this lab four times: once
  before pack-off, and three times during pack-off, at the beginning, middle, and end of the
  process. Every concentrate has a set of controlling standards set by R&D. Besides any physical
  tests which may be specific to each concentrate, there are three sensorial tests that must be
  performed for every concentrate: appearance, aroma, and taste. The set of controlling
  standards is designed to catch any deviation from the expected formula.

  Similarly, the R&D team issues formulas to the bottling plants. Again, the formula contains a
  recipe, controlling standards, and batching instructions. Every plant has its own QC lab. The
  bottling plants run QC testing as instructed. Again, the tests include physical and sensorial
  testing (appearance, aroma, and taste). They cannot deviate from the given ranges. Throughout
  the run, as the product is being carbonated, samples are taken to the QC lab to check carbonation
  level and the other controlling standards. A deviation, e.g. too much HFCS42, would show up as
  out-of-spec at the high end of the apparent density and the brix value.

  During my 36 years of experience with beverage flavoring systems, I have learned that small
  amounts of materials can have great synergistic effects, whether they are welcome or
  unwelcome. Small amounts of vanilla extract or vanilla extracts WONF can enhance the taste of
  beverages like colas, root beers, and cream sodas, and can also impact the mouth feel of the
  product or mitigate the unwanted linger of high intensity sweeteners in low/no-calorie beverages.

  A&W Root Beer and A&W Cream Soda contain aged vanilla, which is another way of saying
  natural vanilla, which is used as a flavoring in the form of vanilla extract. The vanilla flavor of
  vanilla beans is optimized by aging the green beans directly after they are picked. By the
  documents referenced above, the Regulatory Departments of both Givaudan and Firmenich have
  confirmed that there is vanilla extract in their materials C28104 and KM-668-925-6,
  respectively. Both of their Regulatory Departments have industry-wide reputations of erring on
  the conservative side when providing any information to customers. The FDA sets a clear
  standard of identity for vanilla extract; therefore, I am confident in both companies' declarations.

   Further, I had samples of Firmenich Vanilla Extract 2x #050001 C28104 and Givaudan Nat
   Vanilla Flavor WONF #KM-668-925-6 sent to Dana Krueger of Krueger Food Laboratories for
   analysis. These samples were aliquots pulled from inventory for production at KDP's St. Louis
   Concentrate plant. The flavorings were sent to him using KDP's item numbers, 20032412 for
   the Firmenich flavoring and 34102564 for the Givaudan flavoring.

   My qualifications are in my attached resume.

   I have not published any books or articles in the past 10 years.

   During the past four years, I have been deposed in two cases: Jackie Fitzhenry-Russell vs. Dr
   Pepper Snapple Group, Inc. (California) and Webb vs. Dr Pepper Snapple Group, Inc.
   (Missouri). I have not testified at trial during the past four years.




                                                    2
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 43 of 62 PageID #: 225



 I am an employee of KDP. My compensation is not affected in any way by my work on this
 matter.



 9'kk
   ¥
 StevenKramj                ~r}o/ ~




                                              3
    Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 44 of 62 PageID #: 226



                                                       STEVEN KRAMER
                                                      1183 Plum Valley Drive
                                                         Frisco, TX 75033
                     Phone: 469 579 5273       Cell Phone: 314 761 4875 Email: SKramer240@gmail.com

I uniquely describe myself as a “commercial” flavorist. It starts with more than enough experience to be a Certified Flavorist;
and a strong background as Instrumental Flavor Scientist. My success starts there, but it is my ability to deliver satisfaction
not only to Consumers and Customers (e.g. Manufacturing), but also to Procurement, Operations, Quality, Marketing, and
Sales. My “street cred” gives me a wide leeway to explore work on a company’s most iconic brands, with support from all of
these teams.

EXPERIENCE

2015-Present    SENIOR TECHNICAL DIRECTOR, FLAVOR TECHOLOGY
2008-2011, 2015 DIRECTOR, FLAVOR TECHNOLOGY
2011-2014       DIRECTOR, FLAVOR AND CONCENTRATE TECHNOLOGIES
                Keurig Dr Pepper (2018-19) / Dr Pepper Snapple Group, R&D, Plano, TX

       2015: Focus on Flavor Creation and Technology. Consult as Subject Matter Expert for: Concentrate Development and
        Technology, Ingredient Technology, Emulsion Technology, and Ingredient Documentation.
       Build and lead a Flavor Technology team including three SFC-certified flavorists, two senior flavor applications scientists, and a
        flavor process engineer. In 2011, took lead of the Concentrate Tech Support team to deliver flavors from creation to
        commercialization.
       Deliver $2-$9 MM cost savings annually (’06-’14) via targeted value optimization projects.
       Deliver in-house and external flavors, emulsions, and concentrates to New Product Development to meet Marketing and Sales
        goals. Especial attention in the last five years given to low- and mid-calorie CSD’s.
       Oversee Technical Platforms, aka Applied Research, in flavor and emulsion technology focusing on citrus materials, emulsion
        innovations, sweetener/flavor interactions, and process innovations.
       Successfully coach technical development and “soft-skills” of my team, exemplified by 8 promotions in the past 5 years.
       Responsible for the guardianship, application, and maintenance of DPSG’s “unique know-how” flavor IP.
       Provide applications for Industry Defense Initiatives including low 4-MEI caramel formulas and work removing other
        ingredients with a negative public image, e.g. BVO. Recent focus on building clean-label capabilities.
       Deliver other business critical needs, e.g. Business Continuity Planning for flavors and concentrates.

2004-2007        FLAVOR TECHNOLOGY, DIRECTOR
                 Cadbury Schweppes Americas Beverages, Science and Technology Center, Trumbull, CT

       Continued technical duties from previous position and coached two food scientists to develop a flavor and emulsion core
        competency.
       Worked in-house or with preferred flavor vendors to provide Product Application and New Product Forms with the
        Innovation teams to meet Marketing’s requirements.
       Developed a flavor strategy and flavor platform for CSAB to meet a 4-year Growth Plan. This included developing citrus, off-
        note masking, and fruit flavor platforms, identifying flavor trends, and finding innovative flavor delivery systems.
       Technical service duties included the maintenance of the Flavor Raw Material and Concentrate Formula information in CSAB’s
        formula database, about 75% of all materials.

1995-2004        PROCESS LEADER, COST SAVINGS, CONCENTRATE MANUFACTURING SUPPORT
                 Cadbury Schweppes Americas Beverages Science and Technology Center, Trumbull, CT

       Managed a group of 1-3 scientists responsible for flavor and emulsion core competencies supporting Global Business Units and
        Global Concentrate Manufacturing.
       Increased concentrate manufacturing efficiencies and reduced costs by identifying new flavor and manufacturing technologies,
        rationalizing raw materials, and reducing complexity of processes.
       Lead technical support for Global Procurement flavor strategy. Reduced implementation times from years to months.
       Support the analytical group providing expert flavor interpretation of GC/MS results for troubleshooting and competitive
        product analysis.
    Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 45 of 62 PageID #: 227



1988-1995         SENIOR FLAVOR SCIENTIST, FLAVOR TECHNOLOGY GROUP
                  Joseph E. Seagram & Sons, Inc., Research and Development Center, White Plains, New York

        Received Flavorist Training with three external consultants: J. DiGenoa, W. May, and F. Frischetti.
        Developed new, value-optimized flavor systems for Marketing working with P.D., Engineering, Manufacturing, QC/QA, and
         Biotechnology.
        Improved margins a minimum of $750k annually for existing products by developing value-optimized flavor systems.
        Reduced NPD cycle times and flavor costs by establishing and maintaining a Flavor Library from vendors, utilizing innovative
         database, sampling, and fax request systems.
        Maintained flavor raw material libraries using computer database programs, allowing Flavor Technology to efficiently develop
         new flavors or augment existing flavors.
        Analyzed competitive products by GC, GC/MS, and HPLC to achieve marketing goals. Trained Chemists from Flavor
         Technology and Analytical Services to use GC/MS and interpret results.
        Prepared an annual review of new analytical & flavor material technologies, assessed impact to the business, and recommended
         purchases.



1986-1988         SENIOR INSTRUMENTAL FLAVOR CHEMIST, FLAVOR MATERIALS QA LAB
1984-1986         INSTRUMENTAL FLAVOR CHEMIST, FLAVOR MATERIALS QA LAB
                  PepsiCo Research and Technical Services Center, Valhalla, New York

        Provided brand protection by developing sophisticated analytical procedures to detect adulteration and poor quality of flavor
         materials
        Operate, maintain, and train other chemists to use analytical instrumentation including GC and GC/MS; trained chemists to
         interpret the data obtained from these analyses.

1979-1984         ANALYTICAL CHEMIST, CORPORATE TECHNICAL SERVICES
1978-1979         SUPERVISOR CORP QC and ON-SITE QC LABS
1975-1978         CORPORATE QC LAB TECHNICIAN (analyzed raw materials and finished products)
                  Faberge, Inc., Research and Development Center, Ridgefield/Mahwah, N.J.

        Operated and maintained Finnigan 4000 GC/MS; established in-house fragrance mass spectrum library with ethyl ester
         retention indices.
        Performed essential oil and fragrance analysis by preliminary classical column separation and subsequent GC/MS and GC-IR
         investigation.
        Analyzed a wide variety of cosmetic products.

AWARDS

May 2011: CEO Action Champion award for sustained value-optimization efforts year over year.
July 2005: President’s Vision Award for developing the flavor and beverage base for Cherry Vanilla DP, the brand’s first successful line
extension

EDUCATION

Fairleigh Dickinson University, B.S. Chemistry, Magna cum Laude, 1980
Fairleigh Dickinson University, 36 of 48 credits completed towards M.S. Computer Science

PUBLICATIONS

Co-authored two published papers on GC/MS analysis of essential oils with leading industry experts, including B.M. Lawrence and Chi-
Tang Ho

ORGANIZATIONS/ COMMITTEES

Ohio State University FREC representative (Flavor Research and Education Center)
    Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 46 of 62 PageID #: 228



University of Massachusetts SRA representative
Consultant / Guest Lecturer for Texas Women’s University (Denton TX) Flavor Science Graduate Degree Program
Case 1:19-cv-00768-BMC Document 28-15 Filed 12/23/19 Page 47 of 62 PageID #: 229




                Exhibit 6
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           1 of48
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 1 #: 230



 Sheehan & Associates, P.C.
 Spencer Sheehan
 spencer@spencersheehan.com
 (516) 303-0552

 United States District Court
 Eastern District of New York                                     1:19-cv-00768

 Lashawn Sharpe and individually and on
 behalf of all others similarly situated
                                 Plaintiff

                   - against -                                      Complaint

 A & W Concentrate Company and Keurig
 Dr Pepper Inc.
                                 Defendant


        Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

 to plaintiff, which are based on personal knowledge:


        1.     A & W Concentrate Company and Keurig Dr Pepper Inc. (“defendants”)

 manufacture, market, distribute, bottle and sell “root beer” and “cream soda” carbonated soft

 drinks (“CSD” or “soda”) under the A & W brand.

        2.     The Products are sold in plastic and glass bottles and aluminum cans, in sizes such

 as 12 oz, 20 oz and 2 liters (67.6 oz), sold to consumers individually or in cases, from brick-and-

 mortar stores and online, by third-parties.

        3.     Root beer and cream soda are inextricably linked through their association with the

 coffee shops of their era – the luncheonette – and their principal flavoring component – vanilla.

        4.     Until the bottling industry matured to enable mass production, sodas were commonly

 handmade and dispensed at the soda fountain, a staple of every lunch counter, whether in a

 pharmacy, five-and-dime store or department store.

                                                 1
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           2 of49
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 2 #: 231



         5.     Though it is unknown who pioneered the idea of adding ice cream to carbonated

 water, this confection was an original “loss leader,” due to the labor-intensive process of preparing

 and cleaning the porcelain or glass serving cup.

         6.     The delicacies were served up by the baristas of their day – “soda jerks” – who took

 pride in their craft which was surprisingly detailed.1

         7.     Ice cream floats were a popular invention around the very end of the 1800's - they

 were sold in pharmacies which kept carbonated water and flavored syrups on hand to serve to

 customers.

         8.     Root beer was also a soda which saw great success when mixed with vanilla ice

 cream, and to this day it is called a “root beer float.”

         9.     The “original” ice cream soda may have relied on the most popular flavor of ice

 cream – vanilla – as the “cream” in the “cream soda” name.

         10.    However, it has been argued that the “cream” flavor provided by cream soda actually

 derived from vanilla.

         11.    This hypothesis draws support from scientific studies showing that vanilla can trigger

 identify a flavor as creamy without any textural changes.2

         12.    The representations lead consumers to reasonably believe that Defendants' soft drink

 is made from, and contains, real vanilla extract, and that consumers who drink the soft drink will

 be engaging in a “healthy indulgence” if they had consumed Products made with real vanilla and

 will be receiving value for their dollar.

         13.    In truth, Defendants' soft drink is not made from real vanilla but from carbonated


 1
  Standard Manual of Soda and Other Beverages, 1897.
 2
  Sarah V. Kirkmeyer et al., "Understanding creaminess perception of dairy products using free-choice profiling and
 genetic responsivity to 6-n-propylthiouracil," Chemical Senses 28.6 (2003): 527-536.

                                                         2
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           3 of50
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 3 #: 232



 water, high fructose com syrup, preservatives, and a chemical flavor compound manufactured to

 mimic the taste of vanilla but with none of the actual flavorings, benefits or value of real vanilla.

        14.    Defendants prominently made the claim "MADE FROM AGED VANILLA" on the

 front label panel of its Products cultivating a wholesome and natural image in an effort to promote

 the sale of its soft drink and to compete with small batch vanilla beverages that do use real vanilla.




        15.    the barrel imagery fosters the impression that even though the products are obviously

 not made in a barrel anymore, the products contain ingredients which could be used in the era

 where soda in a barrel was commonplace.




                                                   3
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           4 of51
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 4 #: 233




        16.   The extra-label representations – on the defendants’ website www.rootbeer.com and

 in images provided to third-parties– promote the connection of vanilla to the Products – through

 the connection to vanilla ice cream.




                                                4
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           5 of52
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 5 #: 234




        17.    Consumers value the representation "MADE FROM AGED VANILLA" because

 studies have found that real vanilla simulates a creamy texture, satisfying consumers’ needs for

 consumption of fat-rich foods, without the actual fat and calories.

        18.    Consumers also value it because it is the ideal combination of spice and sweet –

 contrary to its dictionary definition of “plain.”

        19.    Defendants' product labels did not disclose that the soft drink contains no real vanilla

 and that the products’ vanilla content is non-existent or minimal, because if there were real vanilla,

 the ingredient list would indicate this as required and permitted by law.

        20.    The Products’ contain direct and/or indirect representations with respect to the

 primary recognizable flavors of the foods – vanilla.

                                                     5
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           6 of53
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 6 #: 235



            21.    The result is a labeling scheme that is designed to mislead consumers, and which

 does so effectively.

            22.    This is because the ingredient lists on the Products indicate they do not contain “aged

 vanilla,” “vanilla” or any other kind of vanilla.

                         Root Beer3                                               Cream Soda




     CARBONATED      WATER,     HIGH
                                                             CARBONATED WATER, HIGH FRUCTOSE
     FRUCTOSE CORN SYRUP, CARAMEL
                                                             CORN SYRUP, SODIUM BENZOATE
     COLOR,     SODIUM    BENZOATE
                                                             (PRESERVATIVE), CARAMEL COLOR,
     (PRESERVATIVE), NATURAL AND
                                                             CITRIC  ACID,   YUCCA    EXTRACT,
     ARTIFICIAL  FLAVORS,   QUILLAIA
                                                             NATURAL AND ARTIFICIAL FLAVORS.
     EXTRACT.

 3
     The non-diet root beer and cream sodas contain high fructose corn syrup while the diet versions contain aspartame.
                                                            6
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           7 of54
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 7 #: 236



            23.   Each Product's ingredient list discloses that it is instead flavored with compounds

 identified as "natural and/or artificial flavor."

            24.   These Products in fact owe their characterizing flavors to Defendant's use of artificial

 and natural flavors, which are not derived from real vanilla.

            25.   The relevant differences are quillaia extract in the root beer and yucca extract in the

 cream soda.

            26.   It is misleading to claim the Products are “Made With Aged Vanilla” because the

 vanilla bean is the fruit of the vanilla plants.

            27.   The vanilla bean is not consumed by itself – it is necessary to scrape the seed from

 the pod, infuse it or extract it.

            28.   Various commercial products are derived from the vanilla plant including extracts,

 flavor, powder and vanillin.

            29.   Vanilla extracts are considered the product type most equivalent to “vanilla” and are

 defined by regulations as solution in aqueous ethyl alcohol of the sapid and odorous principles

 extractible from vanilla beans.4

            30.   Ethyl alcohol content of such an extract is not less than 35% by volume, and the

 extractible matter of one or more units of vanilla constituent.

            31.   A unit of vanilla constituent is 13.35 oz of beans containing not more than 25%

 moisture per gallon of finished extract.

            32.   This amounts to the extractible matter of not less than 10.0125 oz of beans on the

 moisture-free basis.

            33.   This means that the weight of beans to manufacture each gallon of vanilla extract can


 4
     21 C.F.R. § 169.175 (“Vanilla extract.”) 21 CFR 169.175–169.182,
                                                          7
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           8 of55
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 8 #: 237



 vary, depending on the moisture content of the beans.

         34.   Vanilla flavoring is similar to vanilla extract but contains less than 35% ethyl alcohol

 by volume.

         35.   Where a product claims to be made with actual vanilla but is made with flavors that

 simulate vanilla – derived from non-vanilla plants – it is misleading to consumers.

         36.   The Products contain derivatives chemically related to the vanilla bean but not from

 the vanilla bean.

         37.   Consumers are led to believe that they would obtain the real vanilla extract or flavor

 when, as a matter of fact, the product was not vanilla extract, but was a compound and imitation

 substituted in its place.

         38.   Defendants actions were undertaken to compete with the rise of artisanal beverage

 producers who include actual vanilla, derived from the vanilla plant, in their products.

         39.   The fluctuations in vanilla supply has caused companies like defendant to rely on

 flavoring which purports to simulate vanilla extract, which is not feasible given the number of

 unique compounds contained in the vanilla bean.

         40.   To the extent the Products disclose the presence of natural and artificial flavors, this

 is in addition to the claims that the Products are “Made with Aged Vanilla.”




                                                   8
Case 1:19-cv-00768-BMC
      Case 1:19-cv-00768 Document
                          Document28-15
                                   1 Filed
                                         Filed
                                            02/07/19
                                               12/23/19
                                                      Page
                                                        Page
                                                           9 of56
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 9 #: 238




         41.    The result is the consumer has no way to tell if real vanilla is a part of the natural and

 artificial flavors.

         42.    Moreover, if the consumer would look at the ingredient list, they would see

 ingredients like “quillaia extract” and “yucca extract,” exotic sounding names, giving them

 confidence that “real vanilla must be in there somewhere because it’s got these other natural, plant

 sounding ingredients.”

         43.    The Products contain other representations which are misleading and deceptive.

         44.    Excluding tax, the Products cost no less than $1.99 per 12 oz, a premium price

 compared to other similar products.

                                         Jurisdiction and Venue
                                                    9
Case Case
     1:19-cv-00768-BMC
           1:19-cv-00768 Document 28-15
                                  1 FiledFiled
                                          02/07/19
                                               12/23/19
                                                     PagePage
                                                          10 of57
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 10#: 239



         45.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

         46.   Upon information and belief, the aggregate amount in controversy is more than

 $5,000,000.00, exclusive of interests and costs.

         47.   This court has personal jurisdiction over defendant because it conducts and transacts

 business, contracts to supply and supplies goods within New York.

         48.   Venue is proper because plaintiff and many class members reside in this District and

 defendant does business in this District and in New York.

         49.   A substantial part of events and omissions giving rise to the claims occurred in this

 District.

                                                    Parties

         50.   Plaintiffs are citizens of Kings County, New York (1) and Cook County, Illinois (2).

         51.   Defendant A & W Concentrate Company is a Delaware corporation with a principal

 place of business in Plano, Texas.

         52.   Defendant Keurig Dr Pepper Inc. is a Delaware corporation with a principal place of

 business in Burlington, Massachusetts.

         53.   In 2016, 2017 and/or 2018, plaintiff 1 purchased one or more Products for personal

 consumption as represented herein, for no less than $1.99 per (12 oz) product, excluding tax, within

 this district and/or State and plaintiff 2 purchased in the corresponding district to residence.

         54.   Plaintiffs paid this premium because prior to purchase, plaintiffs saw and relied on

 the misleading representations.

         55.   Plaintiffs would purchase the Products again if there were assurances that the

 Products’ representations were no longer misleading.

                                          Class Allegations


                                                    10
Case Case
     1:19-cv-00768-BMC
           1:19-cv-00768 Document 28-15
                                  1 FiledFiled
                                          02/07/19
                                               12/23/19
                                                     PagePage
                                                          11 of58
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 11#: 240



        56.    The classes consist of all consumers in the following states: all, New York who

 purchased any Products with actionable representations during the statutes of limitation.

        57.    A class action is superior to other methods for fair and efficient adjudication.

        58.    The class is so numerous that joinder of all members, even if permitted, is

 impracticable, as there are likely hundreds of thousands of members.

        59.    Common questions of law or fact predominate and include whether the

 representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

 are entitled to damages.

        60.    Plaintiff(s) claims and the basis for relief are typical to other members because all

 were subjected to the same representations.

        61.    Plaintiff(s) is/are an adequate representative because his/her/their interests do not

 conflict with other members.

        62.    No individual inquiry is necessary since the focus is only on defendant’s practices

 and the class is definable and ascertainable.

        63.    Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest.

        64.    Plaintiff(s) counsel is competent and experienced in complex class action litigation

 and intends to adequately and fairly protect class members’ interests.

        65.    Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

            New York General Business Law (“GBL”) §§ 349 & 350 and Illinois Consumer Fraud
                                 and Deceptive Business Practices Act

        66.    Plaintiffs incorporates by references all preceding paragraphs.

        67.    Defendants’ representations are false, unfair, deceptive and misleading

        68.    Defendants’ acts, practices, advertising, labeling, packaging, representations and
                                                  11
Case Case
     1:19-cv-00768-BMC
           1:19-cv-00768 Document 28-15
                                  1 FiledFiled
                                          02/07/19
                                               12/23/19
                                                     PagePage
                                                          12 of59
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 12#: 241



 omissions are not unique to the parties and have a broader impact on the public.

        69.   Plaintiff desired to purchase products which were as described by defendant and

 expected by reasonable consumers, given the product type.

        70.   The representations and omissions were relied on by plaintiff and class members,

 who paid more than they would have, causing damages.

                                        Negligent Misrepresentation

        71.   Plaintiffs incorporates by references all preceding paragraphs.

        72.   Defendant misrepresented the composition of the Products.

        73.   Defendants had a duty to disclose and/or provide non-deceptive labeling of the

 Products and knew or should have known same were false or misleading.

        74.   This duty is based, in part, on the representations that the Products were “Made With

 Aged Vanilla” because vanilla is the singularly most favorable spice used in everyday consumer

 products.

        75.   Defendant negligently misrepresented and/or negligently omitted material facts.

        76.   Plaintiffs reasonably and justifiably relied on these negligent misrepresentations and

 omissions, which served to induce and did induce, the purchase of the Products.

        77.   Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, thereby suffering damages.

              Breach of Express Warranty and Implied Warranty of Merchantability


        78.   Plaintiff incorporates by references all preceding paragraphs.

        79.   Defendants manufactures, labels and sells Products purporting to be derived from

 aged vanilla which is deceptive because all vanilla is “aged” in that the extractives need time to

 release the odorous substances contained therein and the Products do not contain any actual vanilla.
                                                 12
Case Case
     1:19-cv-00768-BMC
           1:19-cv-00768 Document 28-15
                                  1 FiledFiled
                                          02/07/19
                                               12/23/19
                                                     PagePage
                                                          13 of60
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 13#: 242



        80.    The representations warranted to plaintiff and class members that they contained

 constituents which were a part of the vanilla plant and had those qualities associated therewith.

        81.    Defendant warranted such attributes to plaintiffs and class members, when this was

 not truthful and was misleading.

        82.    Defendant owed a special duty based on its responsibility as one of the largest

 grocery sellers in the nation.

        83.    The Products did not conform to their affirmations of fact and promises, wholly due

 to defendant’s actions.

        84.    Plaintiff and class members relied on defendant’s claims, paying more than they

 would have.

                                               Fraud


        85.    Plaintiffs incorporates by references all preceding paragraphs.

        86.    Defendants purpose was to mislead consumers who increasingly seek products from

 upstart competitors which use real vanilla-derived ingredients in beverages.

        87.    Defendants’ purpose was to highlight a wholesome and natural ingredient in a

 product category which has been trending downwards owing to awareness of the link between

 sugary soft drinks, obesity and numerous ailments.

        88.    Plaintiffs and class members observed and relied on defendant’s claims, causing

 them to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

        89.    Plaintiffs incorporates by references all preceding paragraphs.

        90.    Defendants obtained benefits and monies because the Products were not as

 represented and expected, to the detriment and impoverishment of plaintiff and class members,

                                                 13
Case Case
     1:19-cv-00768-BMC
           1:19-cv-00768 Document 28-15
                                  1 FiledFiled
                                          02/07/19
                                               12/23/19
                                                     PagePage
                                                          14 of61
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 14#: 243



 who seek restitution and disgorgement of inequitably obtained profits.

                                  Jury Demand and Prayer for Relief

 Plaintiffs demands a jury trial on all issues.

     WHEREFORE, plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

        undersigned as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

        practices to comply with the law;

    3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

        to the common law, GBL and ICFDBPA claims;

    4. Awarding costs and expenses, including reasonable fees for plaintiffs’ attorneys and

        experts; and

    5. Such other and further relief as the Court deems just and proper.

 Dated: February 7, 2019
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan (SS-8533)
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               (516) 303-0552
                                                               spencer@spencersheehan.com

                                                               Levin-Epstein & Associates, P.C.
                                                               Joshua Levin-Epstein
                                                               1 Penn Plaza, Suite 2527
                                                               New York, NY 10119
                                                               (212) 792-0046




                                                  14
Case Case
     1:19-cv-00768-BMC
           1:19-cv-00768 Document 28-15
                                  1 FiledFiled
                                          02/07/19
                                               12/23/19
                                                     PagePage
                                                          15 of62
                                                                15ofPageID
                                                                     62 PageID
                                                                           #: 15#: 244




 1:19-cv-00768
 United States District Court
 Eastern District of New York

 Lashawn Sharpe and individually and on behalf of all others similarly situated


                                         Plaintiff


         - against -


 A & W Concentrate Company and Keurig Dr Pepper Inc.

                                          Defendant




                                       Complaint


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., #311
                                       Great Neck, NY 11021
                                        Tel: (516) 303-0052
                                        Fax: (516) 234-7800



 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: February 7, 2019
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
